FILE COPY




                                Fourth Court of Appeals
                                      San Antonio, Texas
                                          September 15, 2021

                                          No. 04-21-00164-CV

                    Melissa WALLACE and Top Drawer Property Solutions, LLC,
                                        Appellants

                                                   v.

                    FIDELITY NATIONAL TITLE INSURANCE COMPANY,
                                      Appellee

                      From the 224th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018CI17915
                               Honorable Aaron Haas, Judge Presiding


                                            ORDER
Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

      In this appeal, opposing parties filed notices of appeal. Appellants’ brief is due on
September 16, 2021.
       Before the due date, the parties filed a joint motion asking this court to adopt their
proposed briefing schedule and to increase the parties’ respective aggregate word counts to
37,500 words. See TEX. R. APP. P. 9.4(i)(2).
        The parties’ joint motion is GRANTED. The applicable aggregate word count will be
37,500 words—to accommodate an opening brief, a response brief, and a reply brief. See TEX.
R. APP. P. 9.4(i). The briefs must comply with all other length and content requirements
established by the applicable Rules. E.g., TEX. R. APP. P. 9.4(i), 38.1, 38.2, 38.3.
           The parties will submit their briefs according to the following schedule:

           Due Date               Documents
           September 16, 2021     Appellant’s opening brief
           October 18, 2021       Appellee’s opening/response brief
                                                                                      FILE COPY


       November 17, 2021      Appellant’s response/reply brief
       December 7, 2021       Appellee’s reply brief

       Any additional request for an extension of time to file a brief is discouraged. See, e.g.,
TEX. R. APP. P. 10.5(b), 38.6(d).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court